Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 3, 2019

                                     No. 04-19-00190-CR

                                       Joshua MOLINA,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR0078
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                        ORDER
        Because it appeared the notice of appeal was potentially untimely filed, we ordered
appellant to show cause in writing by May 1, 2019, why this appeal should not be dismissed for
lack of jurisdiction. Appellant responded the notice of appeal was timely handed to the prison
authorities for mailing. See Warner v. Glass, 135 S.W.3d 681, 685–86 (Tex. 2004) (“Because a
pro se inmate must rely on prison authorities, the Court held that the notice of appeal was
deemed filed when the inmate handed it over to the prison authorities for forwarding to the court
clerk.”). Accordingly, we deem the notice of appeal timely filed and retain the appeal on the
docket of this court.

        Pending before the court is a notification of late record filed by the court reporter
requesting an extension of time to file the reporter’s record. The request is GRANTED. The
reporter’s record must be filed in this appeal no later than May 4, 2019.




                                                    _________________________________
                                                    Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of May, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court